—In an action to recover damages for personal injuries, etc., the defendant Anthony L. Klein appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Parga, J.), dated October 4, 2000, as denied his motion for summary judgment dismissing the complaint insofar as asserted against him.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the motion is granted, the complaint is dismissed insofar as asserted against the appellant, and the action against the remaining defendants is severed.
On June 28, 1997, the parties were involved in a four-car, chain-reaction collision on Atlantic Avenue in Freeport, Nassau County. The appellant was operating the third vehicle in a line of cars which had stopped at an intersection when his vehicle was hit from behind by a vehicle operated by the defendant John P. Mascaro. The appellant established a prima facie case of his entitlement to summary judgment as a matter of law by showing that his vehicle was lawfully stopped behind the vehicle in front of him before it was struck from behind by the vehicle operated by Mascaro (see, Hoffman v Eastern Long Is. Transp. Enter., 266 AD2d 509). The plaintiffs failed to raise a triable issue of fact in opposition to the appellant’s motion. *381Therefore, the appellant’s motion for summary judgment should have been granted. O’Brien, J. P., Friedmann, Gold-stein and Smith, JJ., concur.